43 So.3d 149 (2010)
BOSTON INVESTORS GROUP, INC., Appellant,
v.
Valrae SPATZ, as Personal Representative of the Estate of Carl Ames Spatz, Appellee.
No. 3D09-1358.
District Court of Appeal of Florida, Third District.
August 25, 2010.
Airan2, Airan-Pace & Crosa and D.S. "Dar" Airan, Michele A. Crosa, Miami, and Michael James Corey, for appellant.
Fowler White Burnett and Esther E. Galicia, Miami, for appellee.
Before COPE, WELLS and ROTHENBERG, JJ.
PER CURIAM.
This is an appeal of an order entered in a probate proceeding, which denied the motion of Boston Investors Group, Inc. for an enlargement of time to file a proof of claim, and striking the statement of claim. Based on the record before us, we conclude that the claim against the Estate of Carl Spatz arose prior to the death of the decedent for purposes of subsection 733.702(1), Florida Statutes (2008). We have considered Boston's argument that the claims did not accrue until after the death of the decedent, but are not persuaded thereby. As no grounds existed for an extension of time under subsection 733.702(3), the trial court properly denied the motion for extension of time. The issues were properly framed by Boston's motion and the Estate's response thereto.
Affirmed.